      Case 3:20-cv-03656-B Document 15 Filed 03/16/21                Page 1 of 9 PageID 170



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 CELLULAR RECYCLER, LLC,                         §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              § CIVIL ACTION NO. 3:20-CV-3656-B
                                                 §
 BROADTECH, LLC, ASSURANT,                       §
 INC., and ASSURANT SOLUTIONS,                   §
 INC.,                                           §
                                                 §
      Defendants.                                §

                          MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Assurant, Inc.’s Motion to Dismiss and for Sanctions (Doc.

8). For the reasons explained below, the Court DENIES Assurant, Inc.’s request for dismissal as

MOOT and DENIES Assurant, Inc.’s request for sanctions. Nevertheless, as further detailed below,

the Court ORDERS counsel for Plaintiff Cellular Recycler, LLC to SHOW CAUSE for its potential

violation of Federal Rule of Civil Procedure 11(b).

                                                  I.

                                         BACKGROUND

         This is a breach-of-contract case concerning the sale of cell phones. Plaintiff Cellular

Recycler, LLC (“Cellular”), the purchaser of the phones, filed a state-court petition against

Defendant Broadtech, LLC (“Broadtech”) and Defendants Assurant, Inc. and Assurant Solutions,

Inc. (collectively, “Assurant”). Doc. 1-3, Pet., ¶¶ 4–6. In the petition, Cellular alleged that it

purchased over 10,000 cell phones from Broadtech and Assurant “that were advertised” as unlocked

cell phones. Id. ¶ 12. According to its petition, Cellular then sold the cell phones to a customer and

                                                -1-
   Case 3:20-cv-03656-B Document 15 Filed 03/16/21                   Page 2 of 9 PageID 171



discovered that “the vast majority of the phones were not unlocked as had been represented.” Id.

¶ 13. Accordingly, Cellular alleged that Broadtech and Assurant “breached their agreement with

[Cellular] to provide unlocked phones for sale,” leading to damages incurred by Cellular, including

damages resulting from defending a state-court lawsuit brought by Cellular’s customer. Id. ¶ 17.

         Shortly after Cellular filed its petition, Assurant removed the action to this Court based on

diversity jurisdiction. Doc. 1, Notice of Removal, 1. Assurant then filed a motion (Doc. 8), which

asks the Court to: (1) dismiss Cellular’s breach-of-contract claim against Assurant based on a lack

of subject-matter and personal jurisdiction; and (2) impose sanctions on Cellular—specifically, an

award of Assurant’s attorneys’ fees incurred in briefing this motion—for bringing a baseless lawsuit

and refusing to dismiss Assurant from the case. See Doc. 9, Mot. Br., 7, 10, 13. After Assurant filed

its motion, Cellular filed an amended complaint, which abandons Cellular’s claim against Assurant.

See Doc. 11, First Am. Compl., ¶ 3. Because Assurant still seeks a ruling on the requests presented

by its motion, which is now fully briefed, the Court considers it below.

                                                  II.

                                            ANALYSIS

         As explained below, the Court denies Assurant’s motion to dismiss as moot in light of

Cellular’s first amended complaint. The Court also denies Assurant’s motion for sanctions,

concluding Cellular’s conduct does not rise to the level of bad faith. Nevertheless, given Assurant’s

allegations and evidence suggesting that this entire action is baseless, the Court orders Cellular’s

attorneys to show cause as to whether the filing of Cellular’s first amended complaint violates Rule

11(b).



                                                 -2-
     Case 3:20-cv-03656-B Document 15 Filed 03/16/21                 Page 3 of 9 PageID 172



A.      The Court Denies Assurant’s Motion to Dismiss as Moot.

        Assurant moves to dismiss Cellular’s claims against Assurant based on a lack of

subject-matter jurisdiction and personal jurisdiction. Doc. 9, Mot. Br., 7, 10. However, after

Assurant filed its motion to dismiss, Cellular amended its complaint to remove all claims asserted

against Assurant. See Doc. 11, First Am. Compl., ¶ 3. Accordingly, Assurant’s motion to dismiss is

moot.

        Assurant nonetheless asks the Court “for a ruling that this Court lacks subject matter and

personal jurisdiction over it.” Doc. 13, Reply, 1. Such a ruling, however, would constitute an advisory

opinion, which the Court will not render. Additionally, to the extent Cellular is seeking some sense

of finality, this is finality the Court cannot provide—any dismissal based on subject-matter

jurisdiction or personal jurisdiction would be without prejudice. See ITL Int’l, Inc. v. Café Soluble,

S.A., 464 F. App’x 241, 244 (5th Cir. 2012) (per curiam) (citation omitted); Harvey v. Caesars Ent.

Operating Co., 790 F. App’x 582, 593 (5th Cir. 2019) (unpublished) (citation omitted). Further,

Cellular may not freely re-assert claims against Assurant later in this action—instead, it must seek

the Court’s leave or Broadtech’s consent to do so. See Fed. R. Civ. P. 15(a)(2). Accordingly, the

Court will not make an unnecessary ruling on subject-matter or personal jurisdiction and holds that

Assurant’s motion to dismiss is MOOT.

B.      The Court Denies Assurant’s Motion for Sanctions but Issues a Show-Cause Order Under Rule
        11.

        Assurant also asks the Court to require Cellular to pay Assurant’s attorneys’ fees incurred in

litigating its motion. Doc. 9, Mot. Br., 12. Assurant invokes the Court’s inherent power to sanction

litigants, as well as its statutory power to sanction attorneys under 28 U.S.C. § 1927. Id. at 12–14.


                                                 -3-
   Case 3:20-cv-03656-B Document 15 Filed 03/16/21                     Page 4 of 9 PageID 173



        In support of its request for sanctions, Assurant contends that Cellular’s suit rests upon a

“central allegation [that] is demonstrably false.” Id. at 13. According to Assurant, while Cellular

alleges that Broadtech breached an agreement with Cellular by providing cell phones that were

unable to be unlocked, see, e.g., Doc. 11, First Am. Compl., ¶ 12, in the prior state-court suit brought

by Cellular’s customer, Cellular admitted in a declaration that Broadtech never represented that the

phones would be unlocked. Doc. 9, Mot. Br., 13 (citation omitted).

        Further, Assurant claims Cellular knew, at the time of filing the petition in the present

lawsuit, that Assurant was not a proper party in this action. Id. Assurant explains that in the prior

state-court lawsuit, in which Cellular, Broadtech, and Assurant were initially named as defendants,

Assurant “never made an appearance” and was dismissed. Id. at 2. Based on Cellular’s involvement

in the prior lawsuit, in which Cellular was represented by the same counsel that filed the present

action, Assurant claims Cellular knows that Assurant had no involvement in the cell-phone

transaction at issue. See id. at 3.

        Finally, Assurant points out that although it repeatedly attempted to communicate with

Cellular’s counsel about these issues and even inquired as to the basis for Cellular’s claims against

Assurant, Cellular’s counsel ignored these communications. Id. at 4–5, 13. Only after Assurant filed

its motion to dismiss and for sanctions did Cellular drop its claims against Assurant. See generally

Doc. 8, Mot.; see Doc. 11, First Am. Compl., ¶ 3.

        In response to Assurant’s allegations, Cellular suggests that it believed Assurant was a proper

defendant based on Assurant’s website, which states that Broadtech is part of Assurant’s operations.

Doc. 12, Resp., 3. But Cellular does not address the state-court declaration undermining the factual

basis of its lawsuit, nor does it explain its failure to respond to Assurant’s counsel. See generally Doc.

                                                  -4-
   Case 3:20-cv-03656-B Document 15 Filed 03/16/21                    Page 5 of 9 PageID 174



12, Resp.

        As explained below, the Court will not sanction Cellular pursuant to its inherent authority

or § 1927. Nevertheless, the Court orders Cellular to show cause under Rule 11 for filing what

appears to be a lawsuit lacking evidentiary support.

        1.      The Court declines to impose sanctions pursuant to its inherent power or Section
                1927.

                a.      Inherent power

        A federal court has the inherent power to sanction a party that has abused the judicial

process via vexatious litigation. Chambers v. NASCO, Inc., 501 U.S. 32, 46–50 (1991) (recognizing

court’s inherent authority to award attorneys’ fees to sanction bad-faith litigation); see also Carroll

v. Jaques Admiralty L. Firm, 110 F.3d 290, 293 (5th Cir. 1997) (recognizing exercise of inherent

power when rules are not “up to the task”). Particularly, a court may employ its inherent power to

award a party reasonable attorneys’ fees when another party has “acted in bad faith, vexatiously,

wantonly, or for oppressive reasons.” Chambers, 501 U.S. at 45–46.

        “But this inherent power must be exercised with restraint and discretion.” Hunting Energy

Servs. LP v. Inter-Mountain Pipe & Threading Co., 242 F. App’x 257, 260 (5th Cir. 2007) (per curiam)

(citation and quotation marks omitted). Accordingly, “[a] court should invoke its inherent power

to award attorneys’ fees only when it finds that fraud has been practiced upon it, or that the very

temple of justice has been defiled.” Id. (citation and quotation marks omitted).

        Cellular’s conduct has not quite risen to this level. Based on the declaration submitted by

Assurant, Cellular’s lawsuit may be meritless. Nonetheless, the Court will not deem Cellular’s lawsuit

to be one filed in bad faith based on statements contradicting Cellular’s basis for relief from a single


                                                 -5-
   Case 3:20-cv-03656-B Document 15 Filed 03/16/21                  Page 6 of 9 PageID 175



declaration filed in another lawsuit. Moreover, Cellular’s failure to respond to Assurant’s

communications falls short of Northern District of Texas’s standards. See Dondi Props. Corp. v. Com.

Sav. & Loan Ass’n, 121 F.R.D. 284, 287–88 (N.D. Tex. 1988). But Cellular’s failure to respond is

more indicative of negligence, laziness, or stubbornness than of bad faith. Thus, based on Assurant’s

allegations, the Court cannot declare that it has been defrauded or that “justice has been defiled.”

Hunting Energy, 242 F. App’x at 260 (citation and quotation marks omitted).

                b.     Section 1927

       Under § 1927, the Court may assess attorneys’ fees and costs against an attorney “who has

unreasonably multiplied the proceedings in a case.” Stewart v. Courtyard Mgmt. Corp., 155 F. App’x

756, 760 (5th Cir. 2005) (per curiam) (citation omitted). Before imposing § 1927 sanctions, the

Court must ensure that the attorney “engage[d] in unreasonable and vexatious conduct.” Id.

(quotation marks omitted) (quoting Peterson v. BMI Refractories, 124 F.3d 1386, 1396 (11th Cir.

1997)). A finding of unreasonable and vexatious conduct “requires evidence of bad faith, improper

motive, or reckless disregard of the duty owed to the court,” id. (citations and quotation marks

omitted), “independent of a showing that the claims pursued were baseless.” Hencinski v. Austin

Com., L.P., 2006 WL 325764, at *2 (N.D. Tex. Feb. 13, 2006) (citation omitted).

       Though Cellular’s attorneys may be pursuing baseless claims and should have responded to

Assurant’s counsel, their conduct does not quite rise to the level of bad faith, improper motive or

reckless disregard. See supra Section III.B.1.a. Accordingly, the Court declines to impose sanctions

under § 1927.




                                                -6-
   Case 3:20-cv-03656-B Document 15 Filed 03/16/21                     Page 7 of 9 PageID 176



        2.      The Court orders Cellular’s attorneys to explain whether their conduct violates Rule
                11(b).

        Although the Court will not impose sanctions at this time, it orders Cellular’s counsel,

pursuant to Rule 11(c)(1)(3), to show cause as to why it should not be subject to sanctions under

Rule 11. Specifically, Cellular’s first amended complaint alleges one breach-of-contract claim, which

is premised upon its contention that Broadtech “breached [its] agreement with [Cellular] to provide

factory refurbished cell phones with ‘unlock codes’ for resale.” Doc. 11, First Am. Compl., ¶ 16.

Cellular further alleges that Broadtech “agreed” and “represented” that the cell phones “would be

provided with ‘unlock codes.’” Id. ¶ 4. But Assurant has provided the declaration of the sole member

of Cellular, which was filed in the prior state-court lawsuit, regarding the transaction at issue. In this

declaration, he states:

        •       “At no time did Broadtech represent to [Cellular] that those phones were already
                unlocked. Broadtech also never represented or guaranteed to [Cellular] that the
                phones could or would be unlocked.”

        •       “At the time [Cellular] purchased the phones, it understood that it was buying the
                phones from Broadtech as-is and without any guarantees regarding their locked or
                unlocked status.”

        •       “Broadtech sent [Cellular] an invoice that described the phones . . . . Neither the
                invoice nor the attached spreadsheet made any representations about the phones’
                locked or unlocked status, nor did they include any agreement to provide ‘unlock
                codes.’”

Doc. 10, Ex. A, Decl., ¶¶ 4–5. Perhaps more troubling, aside from Cellular’s passing mention of the

declaration, see Doc. 12, Resp., 3, Cellular’s response wholly fails to address the contradiction

between the declaration and Cellular’s allegations. See generally id. Further, Cellular has not

contested Assurant’s contention that the same attorney who filed this declaration in the prior

state-court lawsuit is the attorney now representing Cellular. See Doc. 9, Mot. Br., 1–2; see generally

                                                  -7-
   Case 3:20-cv-03656-B Document 15 Filed 03/16/21                    Page 8 of 9 PageID 177



Doc. 12, Resp.

        Under these circumstances, it appears that Cellular has violated Rule 11(b)(3), which

requires an attorney to certify, after a reasonable inquiry, that the attorney’s “factual contentions

have evidentiary support or, if specifically so identified, will likely have evidentiary support after a

reasonable opportunity for further investigation or discovery[.]” To determine whether an attorney

made a reasonable factual inquiry, the Court considers:

        (1) the time available to counsel for investigation; (2) the extent to which counsel
        relied upon his client for factual support for the document; (3) the feasibility of
        conducting a pre-filing investigation; (4) whether counsel accepted the case from
        another member of the bar or forwarding attorney; (5) the complexity of the factual
        and legal issues; and (6) the extent to which development of the factual
        circumstances underlying the claim require discovery.

SEC v. Faulkner, 2018 WL 3708426, at *3-4 (N.D. Tex. Aug. 3, 2018) (quoting Childs v. State Farm

Mut. Auto. Ins. Co., 29 F.3d 1018, 1026 (5th Cir. 1994)). Based on the present record, many—if not

all—of these factors weigh in favor of finding a Rule 11 violation here. For example, if Cellular’s

counsel knew of the contents of the declaration before filing the present action, it cannot blame its

lack of factual basis upon the fact that it was time-pressed, relying upon Cellular, or unfamiliar with

the case. Accordingly, the Court ORDERS Cellular’s attorneys to SHOW CAUSE, in writing and

within FOURTEEN (14) days of the date of this Order, as to whether the filing of their first

amended complaint violated Rule 11(b)(3).

                                                 III.

                                          CONCLUSION

        For the reasons already stated, the Court DENIES Assurant’s motion (Doc. 8). But the Court

ORDERS Cellular’s attorneys to SHOW CAUSE, within FOURTEEN (14) days of the date of this


                                                 -8-
   Case 3:20-cv-03656-B Document 15 Filed 03/16/21                   Page 9 of 9 PageID 178



Order, as to whether they violated Rule 11(b)(3) by filing Cellular’s first amended complaint. Finally,

because Cellular no longer brings claims against Assurant, the Court directs the Clerk to terminate

Defendant Assurant, Inc. and Defendant Assurant Solutions, Inc. as parties in this case.



       SO ORDERED.

       SIGNED: March 16, 2021.




                                                       _________________________________
                                                       JANE J. BOYLE
                                                       UNITED STATES DISTRICT JUDGE




                                                 -9-
